United States Court of Appeals,
                             Eleventh Circuit.


                                   No. 94-8730.

              UNITED STATES of America, Plaintiff-Appellee,

                                          v.

         Donald DEROSE, Roberta Ould, Defendants-Appellants.

                                  March 15, 1996.

Appeals from the United States District Court for the Northern
District of Georgia (No. 1:93-CR-236), Jack T. Camp, Judge.

Prior report:       74 F.3d 1177.

Before HATCHETT and CARNES, Circuit Judges, and OWENS*, Senior
District Judge.

     BY THE COURT:

     Appellees' motion to modify published opinion is GRANTED. The

published opinion shall be modified as follows:

     (1) By addition the word "initially" after the word "attorney"

and before the word "assigned" in the fourth sentence of the second

paragraph of the "Procedural History" section of the opinion.                      The

corrected sentence should read "The magistrate judge noted that the

one-year delay between the probable cause hearing and the dismissal

of the complaint was attributable to the "gross negligence' of the

assistant United States Attorney initially assigned to the case."

     (2)      By   adding    a   footnote      in    the    opinion    following   the

above-stated corrected sentence, which should read, "Neither of the

two attorneys listed in this opinion as counsel for the United

States   of    America      on   appeal   was       the    Assistant   United   States


     *
      Honorable Wilbur D. Owens, Jr., Senior U.S. District Judge
for the Middle District of Georgia, sitting by designation.
Attorney to whom the magistrate judge was referring."